Citation Nr: 0635096	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-42 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased initial rating for a 
lumbosacral spine disability. 

2.  Entitlement to service connection for a demonstrable 
deformity of a vertebral body. 

3.  Entitlement to service connection for urinary 
incontinence. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to January 
2001. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that granted service connection and a 
noncompensable rating for a lumbosacral spine disability; and 
from a February 2004 rating decision of the RO in Sioux 
Falls, South Dakota that denied service connection for a 
deformity of a vertebral body and denied service connection 
for urinary incontinence. 

In May 2002, the RO in St. Paul, Minnesota granted an 
increased initial rating of 10 percent for the lumbosacral 
spine disability; and in February 2004, the RO in Sioux 
Falls, South Dakota granted an increased rating of 20 percent 
for that disability effective July 17, 2002.

The veteran is an employee of the RO in St. Paul Minnesota.  
His claim is now under the jurisdiction of the RO in Denver, 
Colorado. 

The veteran testified before the Board sitting at the RO in 
St. Paul, Minnesota in February 2006. 

The veteran's claims for an increased rating for a 
lumbosacral spine disability and for service connection for a 
demonstrable deformity of a vertebral body are addressed in 
the remand attached to this decision and are remand to the RO 
via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The veteran's urinary incontinence first manifested after 
service, is not related to any incident of service, and has 
not been shown to be secondary to a lumbosacral spine 
disability.   


CONCLUSION OF LAW

The criteria for service connection for urinary incontinence 
have not been met. 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303, 
3.304, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in August 2003; rating decisions 
in February 2001, May 2002, June 2003, and February 2004; 
statements of the case in March 2004 and October 2004; and a 
supplemental statement of the case in June 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2005 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as an Army chief warrant officer and 
helicopter pilot.  He seeks service connection for urinary 
incontinence that he contends was caused by his service-
connected spine disability. 

Service Connection for Urinary Incontinence

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish tonicity at the time.  If chronicity 
in service is not established, evidence of continuity of 
symptoms after discharge is required to support the claim.  
Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2006).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).
 
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).

Service medical records are silent for any complaint or 
treatment for urinary incontinence. 

In June 2002, the veteran sought VA treatment for urinary 
incontinence that began two months earlier.  He was 
prescribed medication and follow-up treatment in July 2002 
and August 2002 and showed some improvement with no bowel 
involvement.  In examinations for the spine disability in 
March 2003 and August 2003, examiners noted that the onset of 
incontinence was concurrent with an increase in back pain and 
leg numbness following a change in job conditions that 
required standing for longer periods of time.  The examiners 
presumed that incontinence was related to the back injury, 
but stated that specialist consultations and further testing 
was required.  

In September 2003, a VA urologist noted the veteran's reports 
of enuresis about 
70 to 80 percent of the time despite frequent deliberate 
voiding.  The urologist conducted a voiding test, reviewed 
recent lumbar magnetic resonance images, and diagnosed 
incontinence that he presumed was related to the low back 
injury and neural impairment.  However, the veteran's primary 
care resident and supervising physician also reviewed the 
back images and concluded that it was very unlikely that the 
mild defects shown on the images represented spinal 
compression causing incontinence.  However, they scheduled 
the veteran for a neurological consultation. In October 2003, 
a VA neurologist reviewed the case and recommended nerve 
conduction studies because incontinence could be related to 
spondylolisthesis. 

In early December 2003, the veteran underwent a urodynamics 
test.  The cystometrogram revealed a high pressure detrussor 
(a general term for any body part that presses down) but good 
flow and no residual fluid. An  electromyograph showed normal 
insertion activity, no spontaneous activity, normal voluntary 
recruitment and relaxation, normal recruitment during filling 
and normal bulbocavernosis reflex latency.   The veteran was 
unable to void during a second trial of this portion of the 
procedure so that dyssynergia (disturbance of muscular 
coordination) could not be ruled out but was unlikely.  Also, 
upper motor neuron lesion could also not be ruled out.  
Subsequently, a urology resident noted that a neurosurgery 
examination showed no surgical lesions.  In late December 
2003, a VA neurologist conducted an electromyelogram with a 
needle electrode to specifically test for a relationship 
between lumbosacral radiculopathy and incontinence.  He 
concluded that there was no evidence of active denervation 
that could explain incontinence.  

In May 2005, a VA physician reviewed the entire medical file 
including all the neurological, urological, and medical 
testing and treatment and conducted an examination.  He noted 
that all tests were essentially normal and that the veteran 
had no bowel incontinence that would likely be present if the 
condition was caused by a spinal defect.  He stated that 
there may be some relationship between general pain and 
incontinence, but he concluded that there was no evidence to 
show that urinary incontinence was secondary to the 
lumbosacral spine disorder. 

The veteran submitted excerpts from several medical texts 
including Smith's General Urology (16th Ed.) and Campbell's 
Urology (8th Ed.).  The publication dates were not provided.  
Highlighted passages state that urinary incontinence can be 
caused by spinal cord injuries, ruptured and prolapsed discs, 
and various neurological diseases and defects. 

In his February 2006 hearing, the veteran challenged the 
validity of the VA urodynamic testing because he was unable 
to void in the second part of the test which was conducted in 
the reclining position.  He also contended that he has 
neurogenic bladder since his incontinence first manifested at 
the same time his back and leg pain noticeably increased.  He 
stated that the VA Medical Electronic Support System listed a 
many causes for urinary incontinence and that he had none 
except a spinal disorder.  He referred extensively to a text 
entitled "Managing and Treating Incontinence" that was not 
physically offered as evidence. 

The Board concludes that the veteran has urinary incontinence 
but that it first manifested more than one year after service 
and is not related to any incident of service or to any 
service-connected disability.  The Board places great weight 
on the conclusions of the VA urologist, neurologist, and 
primary care physicians in December 2003 and May 2005 who 
could find no evidence that incontinence was caused by or 
related to the veteran's spinal condition.  Even though a 
portion of one test could not be performed by the veteran, 
there is no indication that the supervising physician found 
the test invalid.  In fact, he made several conclusions based 
on the test results. 

Less probative weight was placed on presumptions and 
hypotheses noted prior to the December 2003 testing and on 
the medical texts that explain possible relationships.  The 
earlier statements were conditional and all acknowledged the 
need for further examination and testing.  The treatises were 
conditional and do not reflect medical observations of the 
veteran's actual condition.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may not" and is too speculative to 
establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  The May 2005 physician's 
statement regarding the possible connection between general 
pain and incontinence was also conditional and imprecise.  

Despite the veteran's extensive research of his condition, 
the Board finds that his own analysis of his condition is not 
probative.  As a layperson, the veteran does not possess the 
necessary knowledge of medical principles, and his 
assertions, standing alone, are not probative as to the 
etiology of his current urinary symptoms.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

The Board notes that no clear cause for this disorder has 
been determined by medical examiners.  If future medical 
testing and examination reveal new and material evidence 
favorable to the claim, the veteran will be able to petition 
for additional consideration.   However, at this time, the 
weight of the credible evidence demonstrates that the 
veteran's current urinary incontinence was not shown in 
service, first manifested more than one year after service, 
and is not related to any incident of service or to any 
service-connected disability.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for urinary incontinence is denied. 


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2001).  

The medical evidence varies regarding whether the veteran's 
lumbosacral spine disability constitutes a demonstrable 
deformity of a vertebral body.  The Board finds that a VA 
examination would be useful in resolving this issue.

The Board finds that the veteran's claim for an increased 
rating for a lumbosacral disability is inextricably 
intertwined with his claim for service connection for 
demonstrable deformity of a vertebral body.  The appropriate 
remedy where a pending claim is inextricably intertwined with 
a claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Therefore, the increased rating claim will also be remanded 
pending the outcome of the service connection claim.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA spine 
examination.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  This review should be 
indicated in the examination report.  
Specifically the examiner should answer 
the following questions:

a)  Does the evidence demonstrate 
that any vertebral fracture has 
resulted in a demonstrable deformity 
of a vertebral body?  If so, please 
state which vertebral body and 
specify which part of that vertebral 
body.  Discuss which portion of a 
vertebra constitutes the vertebral 
body and which portion(s) are not 
included in the vertebral body.  
Discuss the location of any fracture 
resulting in demonstrable deformity 
of a vertebral body.

b)  A December 2005 opinion states 
that the veteran's spondylolisthesis 
results in a demonstrable deformity 
of the lumbar vertebral bodies.  
Does spondylolisthesis represent 
residuals of a fracture of a 
vertebra?  Discuss whether 
spondylolisthesis is the residual of 
a fracture of a vertebra.

c)  Are any of the conditions found 
in the veteran's spine (e.g. 
spondylolysis, spondylolisthesis, 
etc.) congenital or developmental 
defects?

2.  Following completion of the 
foregoing, review the issue on appeal.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


